DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This communication is to response to Application No. 17/229,964 filed on 2021.04.14.

Claims 1-7 are currently pending and have been examined.  

This application is a continuation of U.S. application No. 16/750431 filed on 2020.01.23 now U.S Patent 11,008,909 See MPEP 201.07. In accordance with MPEP 609.02 A.2 and MPEP 2001.06 (b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP 2001.06 (b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Patent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP 609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Patent Application is relevant in this application.

Drawings
The drawings filed 2021.04.14 are acceptable.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

No claim elements in this application are presumed to invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,245,386 A to BENTELE in view of US 8977477 B2 to MAKI et al., hereinafter MAKI.

As to claim 1
BENTELE discloses a method of lubricating peripheral seals (apex seal means 32, fig. 1)  of a rotor (18) in an internal combustion engine (fig. 1), the rotor rotatable inside a rotor cavity defined by a housing (14) of the engine, the method comprising: 
	circulating lubricant from a pressurized lubricant source (oil supply source, not shown, col. 3, lns. 61-63) to an injector (45, fig. 2; 45d in figs. 8-9 infra); 
	selectively opening an outlet of the injector (outlet = opening of 56,56d into 50,50d is selectively opened and closed by 64, 64d); and 
	when the outlet of the injector is open (because lubricant cannot pass when the injector is closed), delivering the pressurized lubricant through the housing and to an inner surface of the rotor cavity with the injector (this invention provides passage means with valve means which is disposed in the housing and preferably in its peripheral wall, and which automatically supplies oil to a port in the peripheral-wall inner- surface in intermittent releases, timed by the valve means to occur once for each rotor apex passing the oil port, col. 1, ln. 71 through col. 2, ln. 7), the peripheral seals contacting the inner surface upon rotation of the rotor within the rotor cavity (fig. 8 shows 18d in contact with inner surface 16d of housing 14).  
BENTELE does not explicitly disclose:
	sensing a characteristic of the lubricant upstream of the injector; 
	communicating data related to the characteristic of the lubricant to the engine control unit; 	in response to the data received by the engine control unit, sending a control command to the injector for selectively opening an outlet of the injector.
MAKI teaches controlling operation of oil injectors including sensing a characteristic of a lubricant upstream of an injector (col. 7, lns. 8-16); 	communicating data related to the characteristic of the lubricant to the engine control unit (controller 12 may control operation of oil injector 184 based on various operating conditions, col. 6, lns. 45-46; this includes oil temperature, col. 7, lns. 8-16); in response to the data received by the engine control unit, sending a control command to the injector for selectively opening an outlet of the injector (controller 12 may control operation of oil injector 184 based on various operating conditions, col. 6, lns. 45-46).



    PNG
    media_image1.png
    661
    603
    media_image1.png
    Greyscale


 
As to claim 5, BENETLE discloses the pressurized lubricant is delivered by the injector to a manifold defined in the housing (figs. 8-9), the pressurized lubricant circulating from the manifold to the peripheral seals through at least one fluid passage defined through the housing (via 72).
  
As to claim 6, BENTELE discloses the pressurized lubricant is delivered by the injector directly to the peripheral seals (fig. 8 shows outlet of 72 directing lubricant to seal 32).
  
As to claim 7, BENTELE The method as defined in claim 1, wherein delivering the pressurized lubricant with the injector includes metering a quantity of the lubricant being delivered (col. 8, lns. 49-59 meter arrangement).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over BENTELE in view of MAKI as applied to claim 1, and further in view of US 3,976,404 A to DENNISON. 

As to claim 2, BENTELE does not disclose the pressurized lubricant is circulated to the injector at a pressure of at least 60 psia.  
DENNISON teaches lubricating rotary engine seals at 20-80 psig (which is equivalent to 34.7 to 94.7 psia, 1psia = 1psig + p.sub.atm). 
If an invention is achieved by using a known technique to improve a similar device in the same way the invention is obvious. The prior art shows the claimed pressure range is well known.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the claimed pressure range to provide sufficient lubrication in view of the teachings of DENNISON for the purpose of providing a flow of clean oil at an appropriate pressure to each part of the engine requiring lubrication.

As to claim 3, BENTELE discloses the pressurized lubricant is oil (oil supply source, not shown, col. 3, lns. 61-63), but does not disclose:
 the pressurized lubricant source being common with a main oil system of the engine, the oil being circulated to the injector at a same pressure as that of the main oil system.  
DENNISON teaches the pressurized lubricant source being common with a main oil system of the engine, the oil being circulated to the injector at a same pressure as that of the main oil system (claim 1 describes engine lubrication which is also applied to the seals, thus a common pressure).
If an invention is achieved by using a known technique to improve a similar device in the same way the invention is obvious. The prior art shows the claimed lubrication scheme is well known.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the claimed pressure range to provide sufficient lubrication in view of the teachings of DENNISON for the purpose of providing a flow of lubricating oil to each part of the engine requiring lubrication.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.

Each of US 20180057185 A1 and US 4765291 A disclose a state of the art with regard to oil injection methods.
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1400 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745